DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

3.  Claims 9, 18, 27, 28 and 36 are pending are under examination in the instant application.

4.  Claim 9(b) is objected to because the recitation “SEQ ID NOs:” should be use the singular form “SEQ ID NO:”.

5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
6.  Claims 9, 18, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for immunoglobulin specifically binding to CTLA-4 comprising a VL comprising LCDR1-3 of SEQ ID NO: 41, 32, 22 and a VH comprising HCDR1-3 of SEQ ID NO: 36, 28, 18, wherein the VH having an amino acid sequence that is at least 95% identical to SEQ ID NO: 7 and a VL  having an amino acid sequence that is at least 95% identical to SEQ ID NO:14, does not reasonably provide enablement for up to 5% variation in the VH and VL of the immunoglobulin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The claims encompass variations in the CDRs of the VH and VL of the immunoglobulin.

The claims recite a genus of immunoglobulin comprising up to 5% variation in the VH (aa 119) or VL (aa 106) including the VHCDRs and VLCDRs without a functional property for testing/screening other sequences within claim 9 which is insufficient to satisfy the enablement requirement.  Given that there are 20 naturally occurring amino acids, the claims encompassed  620  variants in the VHCDRs of SEQ ID NO: 7 which equals 3,000,000,000,000,000 variants. Further, the claims encompass 520 variants in the VLCDRs of SEQ ID NO: 14 which equals to 90,000,000,000,000 variants.
The specification did not define what constituted a "at least 95% identical” to SEQ ID NO: 7 and 17 or teach one of ordinary skill how to select a specific amino acid modification for a particular variation. The claims fail to recite testable function to screen for the claimed variants.

The specification provides only one single species within the claimed genus of immunoglobulin comprising up to 5% variation in each of VH and VL.  The specification does not discloses to the skilled in the art how to predict from an immunoglobulin’s sequence whether it will bind to CTLA4.  Nor do the specification improve the skilled in the art’s ability to discover any of the countless immunoglobulin within the scope of claim 9. In order for the skilled in the art to attempt to obtain the claimed immunoglobulin of a known immunoglobulin sequences of SEQ ID NO: 7 and 14, would have to do essentially the same amount of work as the inventors of the instant application, like the inventors, the skilled in the art would have to discover these immunoglobulins de novo according to a randomization.  

Given the lack of desired binding properties, the skilled in the art would not be able to predict the function of these immunoglobulins for their sequences. 

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification discloses that anti-CTLA-4 antibody, W3162-1.154.8-Z35 comprising the claimed VHCDRs, VLCDRs and HCDR and LCDRs (see Table 5 for example)

The specification at pages 3and 4 discloses that a) a variable region of a heavy chain having an amino acid sequence that is at least 70%, 80%, 90% or 95% homologous to a sequence selectedfrom a group consisting of SEQ ID NOs: 1, 2, 3, 4, 5, 6, and 7; and b) a variable region of a light chain having an amino acid sequence that is at least 70%, 80%, 90% or 95% homologous to a sequence selected from a group consisting of SEQ ID NOs: 8, 9, 10, 11, 12, 13, and 14,wherein the antibody or the antigen binding-fragment specifically binds to CTLA-4.

The specification at page 29 discloses the "Best Fit" approach was used to humanize antibody light and heavy chains. Three anti-CTLA-4 antibodies (except W3162-1.101.2 due to its relatively low binding activity in ELISA and FACS) were selected for humanization, using CDR-grafting technique. The CDRs (underlined in Table 5) and FRs of variable regions of the antibodies were defined using Kabat system. Based on the sequence homology and structural similarity, the gene of rat region FR1-3 was replaced by humanized region FR1-3, while region FR4 of the rat gene was replaced by humanized FR4 region derived from JH and JK genes that had the most similar structures. The hot spots of post-translational modification (PTM) of variable regions were modified to reduce the PTM risk. After verifying the template sequence and codon optimization, the heavy chain variable region and light chain variable region were synthesized and cloned into an expression vector, and then used for expression of the humanized antibodies. The humanized antibodies were purified using Protein A chromatography, and the kinetics binding on human, monkey and murine CTLA-4 were measured using SPR method.

Similar to the specification, the prior art teaches humanization of antibodies by transfer of the 6 CDRs from a donor framework region to an acceptor framework region and retention of antigen binding (see Queen et al., PNAS (1988):10029-10033) and Riechmann et al., Nature (1988) 332-327).

While CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.

The specification does not modify any CDR amino acid of the claimed antibody W3162.1.154.8 comprising VH-CDR1-3 of SEQ ID NOs: 36, 28, 18 and VL-CDR1-3 of SEQ ID NO: 41, 32, 22 (see Tables 2, 3 and 5).

The specification is largely unhelpful with regard the amount of direction or guidance presented and the presence or absence of working examples for the claimed antibody variants. 

The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce an antibody having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
It is also known that given one specified variable domain, either heavy or light, the skilled artisans can screen libraries to identify other variable domains that will pair with the starting variable domain and maintain antigen specificity (Portolano et al., J Immunol. 1993 Feb 1;150(3):880-7, see entire document, particularly figure 1). Thus, it is known in the art that artisans can screen for other variable domains that will ensure a functional antibody of defined antigen specificity if a full variable domain is used in the screening assay.
Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.

Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  Padlan et al. , PNAS (1989) 86: 5938 -5942: Padlan et al describe the crystal structure of an antibody-lysozyme complex where all 6 CDRs contribute at least one residue to binding and one residue in the framework is also in contact with antigen.

With respect to making the genus of antibodies that using a set of particular VH and VL as the starting point, e.g., SEQ ID NOs: 7 and 14 as recited in claim 9  it is known in the art that antibody-antigen affinity and specificity is a function of not only direct CDR to antigen interactions, but also the interactions of the CDRs with framework residues in the same chain, e.g., VH CDR binding to VH framework residues, and in the opposing chain, e.g., VH CDR binding to VL framework residues.  In addition, the CDR residues of each chain can interact with the CDRs of the opposite chain.  It is for this reason that antibody humanization protocols, e.g., humanization of a murine antibody, provide extensive guidelines as to the retention of certain murine residues in the context of the human framework so as to preserve this web of interactions, the loss of any one of these interactions having the potential to ablate antibody-antigen binding (see, e.g., Eduardo Padlan, Mol Immunol. 1994 Feb;31(3):169-217, in particular column bridging paragraph on page 177; page bridging paragraph pages 178-179 through page 180; pages 201, 204 and Tables 8, 22 and 23 and Adair et al., United States Patent No. 5,859,205, in particular columns 1-6, 9-11 and 27-28).
While CDRs are important for binding and contribute the majority of contact residues with the target antigen, the framework residues are also essential for maintaining the proper antigen-binding conformation of the CDRs and for proper association of the heavy and light chain variable regions.
The claims fail recite the specific antigen for screening the claimed variants, it appears that making the claimed genus of antibodies would be an unpredictable endeavor requiring far more than routine experimentation because at least one FR and at least one CDRs from either VL or VH comprise less than a majority of the residues important for antigen recognition.  Moreover, art techniques for identifying other variable domains by screening require an intact variable domain comprising CDRs interspersed between frameworks as the starting structure to be taken through the screening assay.  The instant claims recite less than this minimum structure that is required for screening, and the instant specification fails to provide sufficient direction or guidance as to the breadth of the frameworks that can accommodate the claimed CDRs while simultaneously providing appropriate structure to pair with a light chain variable domain capable of acting with heavy chain variable domain to create a CTLA-4 binding site.  
Neither the specification nor the prior art methods do result in an antibody solely by keeping modifying CDR1-3 in the VH and the VL. The conformation of the CDRs, as well as framework residues influence binding. See e.g., MacCallum et al., J. Mol. Biol. (1996) 262: 732-745 (of record); and Casset et al., BBRC (2003) 307, 198-205 (of record). 35 U.S.C. § 112, 1st paragraph requires that the breadth of claims must be based upon the predictability of the claimed subject matter and not on some standard of trial and error. To argue that one can make material embodiments of the invention and then test for those that work in the manner disclosed or that the instant claims only encompass the working embodiments does not constitute enablement because the claims is missing a testable function required for the screening. Unless one has a reasonable expectation that the instant specification provides sufficient guidance or direction to permit one to identify the full breadth of embodiments which are more likely to work than not to function in the manner claimed then the instant application does not support the breadth of the claims. Therefore, undue experimentation would be required to produce the claimed invention commensurate with the scope of the claims from the written disclosure alone.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
7.  Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 7, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644